Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

C.C., an infant by her Mother and Natural Guardian, Hon. Vincent L. Briccetti
CATHERINE CANGIALOSI and
CATHERINE CANGIALOSL, individually,
7:18-cv-11738-VB
Plaintiffs, ee

  

~against-
IMPERIAL TOY, LLC and TARGET CORP.,

Defendant.

 

 

 

STIPULATED DISCOVERY PROTECTIVE ORDER
Based on the agreement of the parties for an Order protecting Confidential Discovery
Material, it is hereby STIPULATED as follows:

1. As used in this Stipulation for Protective Order (“Stipulation”), the term
“Confidential Discovery Material” means documents and other information produced in
the course of discovery of this action that are designated “Confidential” pursuant to the
terms of this Stipulation. This Stipulation is applicable to all forms of discovery, including
but not limited to deposition testimony, answers to interrogatories, documents produced in
response to requests for production, responses to requests for admission, medical records,
and any documents recorded on computer disks. As used herein, a “party" or the "parties"

means a person or persons subject to this Stipulation,

2. Any person subject to this Stipulation who receives any Confidential
Discovery Material in the course of discovery in this action shall not disclose such

Confidential Discovery Material to anyone else except as expressly permitted by this

Stipulation.

22692326,v2

 

 
 

 

Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 2of12 —

3, Documents or other discovery material may be designated as “Confidential”
only to the extent that it consists of or includes trade secret or confidential research,
development, competitive, proprietary or commercial information, the disclosure of which
can result in competitive harm to the designating party, and any documents or other
discovery material which include financial information, information relating to ownership
or control of any non-public company and any information protected from disclosure by
any privacy or other law or governmental regulation, including protected health
information as well as any other type of information given confidential status by the Court.

4, Any party to this litigation and any third-party shall have the right to
designate as “Confidential” and subject to this Order any information, document, or thing,
or portion of any document or thing: (a) that contains trade secrets, competitively sensitive
technical, marketing, financial, sales or other confidential business information, or (b) that
contains private or confidential personal information, or (c) that contains information
received in confidence from third parties, or (d) which the producing party otherwise
believes in good faith to be entitled to protection under Rule 26(c)(1)(G) of the Federal
Rules of Civil Procedure. Any party to this litigation or any third party covered by this
Order, who produces or discloses any Confidential material, including without limitation
any information, document, thing, interrogatory answer, admission, pleading, or testimony,
shall mark the same with the foregoing or similar legend: “CONFIDENTIAL” or

“CONFIDENTIAL — SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER”

(hereinafter “Confidential”).

22692326,v2
Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 3 of 12

5. Redactions: The producing Party may redact from any Document,
Testimony, or Information any information that is nonresponsive, including but not limited
to the following:

a. Names, addresses, Social Security numbers, passwords, tax identification numbers, and
other private personal information of employees or other persons;

b, Business and proprietary financial material;

c. Products unrelated to this litigation; and

d, Any other nonresponsive information.

6. Any failure to designate a document as “Confidential” shall not waive trade
secret or otherwise confidential protection for any document otherwise designated
"Confidential" pursuant to this Stipulation, and shall not waive or preclude any future
"Confidential" designation. Any self-evident medical record is subject to the protections
under HIPAA regardless of whether or not it is specifically designated “Confidential”.

7. The producing party may designate a document containing confidential
information as described herein as Confidential Discovery Material by stamping or
otherwise clearly marking the document “Confidential” in such a manner that will not
interfere with legibility or audibility. Confidential Materials shall be used by the persons
or entities receiving them only for the purposes of preparing for, conducting, participating
in the conduct of, and/or prosecuting and/or defending the Proceeding, and not for any
business or other purpose whatsoever.

8. With respect to deposition transcripts and exhibits, a party may indicate on
the record that a question calls for Confidential Discovery Material, in which case the
transcript of the question or answer shall be bound in a separate volume and marked

“Confidential” by the court reporter. Alternatively, the party may designate information

22692326.v2

 
Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 4 of 12

disclosed at deposition as Confidential Discovery Material by notifying the other party(ies)
in writing within thirty (30) days of receipt of the transcript of the specific pages and lines
which are to be designated Confidential Discovery Material. During such thirty (30) day
period, the entire transcript shall be treated as confidential. For convenience, the parties
may agree that entire deposition transcripts shall be treated as Confidential Discovery
Material.

9. If at any time prior to the trial of this action a party realizes that previously
undesignated documents or other material should be designated as Confidential Discovery
Material, the party may so designate by advising all other parties in writing. The designated
documents or material will thereafter be treated as Confidential Discovery Material
pursuant to this Stipulation. Upon receipt of such designation in writing, each party shall
take reasonable and appropriate action to notify any and all persons to whom the party has
provided the discovery material of the protected status of the newly designated
Confidential Discovery Material, and to retrieve the newly designated Confidential
Discovery Material from any person to whom the party has provided it who is not permitted
by this Stipulation to have Confidential Discovery Material.

10. Inadvertent production or other disclosure of documents subject to work-
product immunity, the attorney-client privilege or other legal privilege that protects
information from discovery shall not constitute a waiver of the immunity, privilege, or
other protection, provided that the producing party notifies the receiving party in writing
when it becomes aware of such inadvertent production. Upon notification, the receiving
party shall immediately, at the producing party's option, return or destroy the inadvertently-

produced materials and all copies, and shall delete the material and all copies from any

22692326.v2

 

 
Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 5 of 12

litigation-support or other database. The recipient shall destroy notes and work product
reflecting the contents of such materials. No further uses or disclosures shall be made of
the inadvertently-produced materials, and the recipient shall take all reasonable and
appropriate steps to retrieve the materials, and all copies, from any person to whom the
recipient has provided them. Any person who receives such inadvertently-produced
materials need not wait for notice from the producing party before complying with the
above, and is expected to comply with the requirements of this paragraph as soon as it is
known or should be known that the document and/or information produced is privileged
and/or protected. The parties shall have the benefit of all limitations on waiver afforded
by the Federal Rules of Civil Procedure. Any inadvertent disclosure of privileged
information shall not operate as a waiver in any other federal or state proceeding, and the
parties’ agreement regarding the effect of inadvertent disclosure of privileged information
shall be binding on non-parties.

11. | No person subject to this Stipulation other than the designating party shall
disclose any Confidential Discovery Material to any other person, except as follows:

a. Counsel for the parties to this action, regardless of whether or not such counsel has
an appearance in this action, as well as any paralegal, clerical, and other staff
employed by counsel for work on this action;

b. With respect to a specific document, the document’s author, addressees, and any
other person shown on the face of the document as having received a copy;

c. Any witness who counsel for a party in good faith believes may be called to testify
at trial or deposition in this action, provided such person has first executed a non-
disclosure agreement in the form,attached to this Stipulation; however, if the

# Exh) bit A (8)

5
22692326.v2
Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 6 of 12

witness is currently an employee, officer, director, contractor, subcontractor or
consultant of an entity that is presently engaged in the research, development,
manufacture or sale of any product that competes with or is similar to any products
researched, developed, manufactured or sold by the producing party, or if the
witness is currently an employee, officer, director, contractor, sub-contractor,
independent contractor, consultant or otherwise a member of the media, the party
seeking the testimony must also first receive written consent of counsel for the party
disclosing the Confidential Discovery Material (in such a manner that appropriately
protects the identity of fact witnesses, consultants, and experts), or obtain an order
from the Court permitting the disclosure to said witness;

Any person retained by a party to serve as an expert consultant or witness or
otherwise provide specialized advice to counsel in connection with this action,
provided such person has first executed a non-disclosure agreement in the form
attached hereto as Exhibit A;

Insurers and indemnitors to the extent reasonably necessary to defend and evaluate
the claims;

The parties to the lawsuit;

Court reporters; and

The Court, mediators, and support personnel.

12. Prior to any disclosure of Confidential Discovery Material to any person

referred to in subparagraphs (c) or (d) of paragraph 14 above, the person shall be provided

by counsel with a copy of this Stipulation or the Protective Order and shall sign a non-

disclosure agreement in the form attached as Exhibit A hereto. The non-disclosure

22692326.v2__
Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 7 of 12

agreement will state that the person has read this Stipulation or the Protective Order and
agrees to be bound by its terms. All non-disclosure agreements will be maintained
throughout this action by the attorneys obtaining them. At the conclusion of this action,
upon a showing of good cause and necessity, any party may seek an order requiring
production of non-disclosure agreements, but nothing in this Stipulation is intended to
modify or shift any burden of proof or privilege relating to the motion or authorize
discovery of experts or their identities.

13, Filing Confidential Discovery Material with the Court: Confidential
Discovery Material, and all portions of filed documents containing or referencing
Confidential Discovery Material, shall be filed under seal, in compliance with the filing
procedures under Section 6 of the Southem District of New York’s Electronic Case Filing
Rules, the Sealed Records Filing Instructions contained on the Court’s website, the Federal
Rules of Civil Procedure and the Protective Order. Disputes regarding confidentiality
designation will be resolved before Confidential Discovery Material or any document
containing or referencing such material is filed with the Court. Any item and document
containing or referencing Confidential Discovery Material where a designation dispute has
not been resolved will be filed under seal (at least provisionally). Prior to disclosure of
Confidential Discovery Material at trial or a hearing, the parties may seek further
protections against public disclosure from the Court.

14. Challenging Confidentiality Designations: Any party objecting to any
designation of confidentiality or trade secret, or requesting further limits on disclosure
(such as “attorney eyes only” in extraordinary circumstances), may at any time prior to the

close of discovery in this action serve upon counsel for interested parties a written notice

22692326,v2

 

 
Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 8 of 12

stating with particularity the reasons for the objection or request. If agreement cannot
promptly be reached, the dispute will be submitted to the Court, and the party seeking to
challenge the designation shall bear the burden of bringing the issue to the Court. Until a
dispute is resolved, the material designated as “Confidential” or “Trade Secret” shall
remain as Confidential Discovery Material pursuant to this Stipulation.

15. Each person who has access to Confidential Discovery Material shall take
all due precautions to prevent the unauthorized or inadvertent disclosure of the material.
The inadvertent production by any of party or non-party to the Proceedings of any
Document, Testimony, or Information during discovery in this proceeding without a
“Confidential” designation, shall be without prejudice to any claim that such item is
“Confidential” or and such party shall not be held to have waived any rights by such
inadvertent production. In the event that any Document, Testimony, or Information that is
subject to a “Confidential” designation is inadvertently produced without such designation,
the party that inadvertently produced the document shall give written notice of such
inadvertent production within three (3) days of discovery of the inadvertent production,
together with a further copy of the subject Document, Testimony, or Information
designated as “Confidential” (the “Inadvertent Production Notice”). Upon receipt of such
Inadvertent Production Notice, the party that received the inadvertently produced
Document, Testimony, or Information shall promptly destroy the inadvertently produced
Document, Testimony, or Information and all copies thereof, or, at the expense of the
producing Party, return such together with all copies of such Document, Testimony or
Information to counsel for the producing party and shall retain only the copies of the subject

materials designated “Confidential”. This provision is not intended to apply to any

22692326.v2

 
Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 9 of 12

inadvertent production of any Document, Testimony, or Information protected by attorney-
client or work product privileges. In the event that this provision conflicts with any
applicable law regarding waiver of confidentiality through the inadvertent production of
Documents, Testimony or Information, such law shall govern.

16. This Stipulation shall survive the termination of this action. Within 30 days
of the final disposition of this action, all Confidential Discovery Material, and all copies,
shall promptly be returned to the producing party or, with the permission of the producing
party, be destroyed. If the receiving party chooses to destroy the documents containing
Confidential Information, the receiving party must certify the fact of destruction within 60
days after this litigation concludes by settlement, final judgment, or final order, including
all appeals, Attorney-client privileged and work product materials need not be disclosed
to other parties after termination of this action.

17... The Court shall retain jurisdiction over all persons and parties subject to this
Stipulation to the extent necessary to modify this Stipulation, enforce its obligations, or to
impose sanctions for any violation

18. Nothing in this Stipulation shall prevent any party from seeking further or
additional protection for, or removing protection from, Confidential Discovery Material.

19, This Stipulation shall not apply to, or restrict, Confidential Discovery

Material used at the time of trial as evidence. Protection of Confidential Discovery

~ Material at trial may be addressed by the Court as a separate matter upon the motion of any

party. The provisions of this Stipulation shall not prejudice the rights of the parties with

respect to the use or protection of Confidential Discovery Material at trial.

22692326.v2
Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 10 of 12

20. Nothing in this Stipulation shall preclude a party from using or disclosing
its own Confidential Discovery Material in any manner it sees fit, without the prior consent
of any other party and without waiving its "Confidential" or "Trade Secret" status under
this Protective Order,

21. — Any party served with a subpoena or other notice compelling production of
Confidential Discovery Material shall immediately give written notice to counsel for the
producing party. Upon receipt of such notice, the producing party bears the burden of
opposing the subpoena or other notice as it deems appropriate. The party receiving the
subpoena or other notice shall cooperate with the producing party in any proceeding
relating thereto.

22. A party who learns of an unauthorized disclosure of Confidential Discovery
Material by it or by any person to whom the party has disclosed Confidential Discovery
Material pursuant to this Stipulation shall immediately (a) issue written notice of the
unauthorized disclosure to the designating party; (b) use best efforts to retrieve all copies
of the Confidential Discovery Material subject to unauthorized disclosure; (c) inform all
persons to whom unauthorized disclosure was made of the terms of this Stipulation; and
(d) use best efforts to secure a non-disclosure agreement in the form attached as Exhibit A
hereto from all persons to whom the unauthorized disclosure was made,

23. Counsel and all signatories to the Acknowledgment attached hereto agree
to be bound by the terms set forth herein with regard to any Confidential Materials that
have been produced before the Court signs this Stipulation and Protective Order. The entry
of this Stipulation and Protective Order does not alter, waive, modify, or abridge any right,

privilege, or protection otherwise available to any party with respect to the discovery of

10
22692326,v2

 

 
Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 11 of 12

matters, including but not limited to any party’s right to assert the attorney-client privilege,
the attorney work product doctrine, or other privileges, or any Party’s right to contest any

such assertion.

IE US SO STIPULATED, THROUGH COUNSEL OF RECORD.

: / ;
/

Dated: November 1d , 2019 By: Ww Marl a bias w Hhésen J i -
Frances Dapice Marinelli, Esq. LOOKS
Joseph A, Maria, PC

Attorneys for the Plaintiff(s)

301 Old Tarrytown Road

White Plains, NY 10603

(914) 684-0333

jmariapc@optonline.net

LI NE
Dated: November L 2019 Bys =

Adam R. Dolan, Esq.

Goldberg Segalla, LLP

Attorneys for Defendants Imperial Toy, LLC
and Target Corp.

11 Martine Avenue, Suite 750

White Plains, New York 10606

(914) 798-5400
adolan@goldbergsegalla.com

PURSUANT TO STIPULATION, IT IS SO ORDE
J

Hon. Vineest C. Bricath Vineest C. Bricath Z. Bricatt
U\F.0.S,

RE

 

11
22692326.v2
Case 7:18-cv-11738-VB Document 43 Filed 01/30/20 Page 12 of 12

EXATBIT A
ACKNOWLEDGEMENT OF PROTECTIVE ORDER

l, 4 it Dg wl Via i ne] | ___, acknowledge that I have read and understand the
Stipulation for Protective Order ("Protective Order") dated t1 {7 _, 2019, in the action C.C,, an
infant by her Mother and Natural Guardian, CATHERINE CANGIALOSI and CATHERINE
CANGIALOSI, individually v. Imperial Toy, LLC and Target Corp. pending in the United States
District Court, Southern District of New York under Index No. 7:18-cv-11738-VB in this action
governing the non-disclosure of those portions of discovery material that have been designated as
Confidential or Trade Secret (“Confidential Discovery Material"), or contain individually
identifiable health information. I agree that I will not disclose such Confidential Discovery
Material to anyone other than for purposes of this action and that at the conclusion of the action I
will return all such Confidential Discovery Material to the party or attorney from whom I received
it.

By acknowledging these obligations under the Protective Order, I understand that I am
submitting myself to the jurisdiction of the State of New York for the purpose of any issue or

dispute arising hereunder and that my willful violation of any term of the Protective Order could

subject me to punishment for contempt of Court.

iff ’
Dated this at day ofl venbe /, 2019.

| i

li tide lhe ! lay we

22692326.v2

 
